United States Court of Appeals
           For the First Circuit

No. 97-2064

                JOSHUA WRIGHT,

            Petitioner, Appellant,

                      v.

 JEAN R. OUELLETTE, ACTING DISTRICT DIRECTOR,
   IMMIGRATION AND NATURALIZATION SERVICE,

            Respondent, Appellee.

                ERRATA SHEET

The opinion of this Court issued on March 19, 1999, is
amended as follows:

The penultimate sentence of the opinion, located on page 11,
should read as follows:

This case, thus, does not involve a problem of
retroactivity, and the district court's dismissal of
Wright's petition for habeas corpus is affirmed and the
stay of deportation is vacated.